NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 12 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

YIHONG JIN,                                      No.   18-72750

                Petitioner,                      Agency No. A200-266-237

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted February 4, 2020**
                                  Honolulu, Hawaii

Before: FARRIS, McKEOWN, and BADE, Circuit Judges.

      YiHong Jin (“Jin”), a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for asylum,

withholding of removal, and relief under the Convention Against Torture



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”).1 We have jurisdiction under 8 U.S.C. § 1252 to review final orders of

removal. Huang v. Holder, 744 F.3d 1149, 1152 (9th Cir. 2014). We review

denials of asylum and withholding of removal for substantial evidence, id., and we

deny the petition.

                                          I.

      Jin claims persecution on account of her Christian religion. In May 2010,

police arrested Jin as she was leaving a Christian house church service. She was

detained overnight at the police station and interrogated. During the questioning,

one of the officers struck Jin on her arms and shoulders with his baton. Jin

suffered bruises but did not require medical care. Before Jin’s release, her father

paid a fine of 2,000 yuan. Jin was also forced to sign a guarantee letter agreeing

that she would not attend any house church gatherings and would report regularly

to the police.

                                         II.

      Jin argues that her “arrest, detention, assault, and release conditions” show

that she experienced past persecution and is entitled to relief under asylum. The

totality of the evidence does not compel a finding of past persecution, see

Korablina v. INS, 158 F.3d 1038, 1044 (9th Cir. 1998), and Jin has not established


      1
       Jin failed to challenge the IJ’s denial of CAT protection in her appeal to the
BIA. Therefore, the BIA determined that she had waived her claim to protection
under CAT. Jin does not challenge that determination in this appeal.

                                          2
a well-founded fear of future persecution.

      Jin’s detention, interrogation, and beating closely mirror that suffered by the

petitioner in Gu v. Gonzales, 454 F.3d 1014 (9th Cir. 2006), where the court

concluded “that the evidence [did] not compel a result contrary to the BIA’s.” Id.

at 1021. While Jin’s statement in her brief is correct that the court has “explicitly

rejected the implication . . . that persecution stems from the severity of the

beating,” incidents suffered by petitioners are considered under the totality of the

circumstances standard. See, e.g., Gu, 454 F.3d at 1020–21. The BIA recognized

that Jin’s detention and beating were “harsh” but concluded that they did “not rise

to the level of persecution.” This conclusion is supported by substantial evidence.

See Prasad v. INS, 47 F.3d 336, 340 (9th Cir. 1995).

      In addition, unlike the petitioner in Guo v. Sessions, 897 F.3d 1208 (9th Cir.

2018), Jin failed to carry her burden to show that she cannot practice her religion.

The conditions of her release forbade her from attending church services at an

unregistered house church. However, her sole reason for not wanting to attend a

state-sponsored church is not applicable to the autonomous Korean Christian

Churches she admits she could attend. Thus, substantial evidence supports the

agency’s determination that Jin failed to carry her burden to show that she was

unable to practice her religion. See Singh v INS, 134 F.3d 962, 967 (9th Cir. 1998).

      Jin also failed to establish a well-founded fear of future persecution, which


                                           3
must be subjectively genuine and objectively reasonable. See Montecino v. INS,

915 F.2d 518, 520–21 (9th Cir. 1990). The objective prong is established by

“adducing credible, direct, and specific evidence in the record of facts that would

support a reasonable fear of persecution.” Ahmed v. Keisler, 504 F.3d 1183, 1191

(9th Cir. 2007) (internal citation omitted). Jin has not shown that her fear was

objectively reasonable with credible, direct, and specific evidence. Thus,

substantial evidence supports the agency’s decision denying Jin asylum relief.

                                         III.

      To qualify for withholding of removal, Jin must establish that it is “more

likely than not” that her life or freedom would be threatened on account of her

Christian religion. See INS v. Stevic, 467 U.S. 407, 413, 429–30 (1984). This

“clear probability standard is more stringent than the well-founded fear standard

for asylum.” Jiang v. Holder, 754 F.3d 733, 740 (9th Cir. 2014) (internal citation

omitted). Because Jin has not carried her burden to show a well-founded fear of

future persecution, she cannot establish the higher clear probability standard

required for withholding of removal. Thus, the agency’s denial of Jin’s application

for withholding of removal is supported by substantial evidence and we deny her

petition.

      PETITION DENIED.




                                          4